United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                       May 19, 2011

                                          Before

                           JOEL M. FLAUM, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge



No. 10-2980

be2 LLC and be2 HOLDING, A.G.,                     Appeal from the United States District
             Plaintiffs-Appellees,                 Court for the Northern District of
                                                   Illinois, Eastern Division.
      v.
                                                   No. 1:10-CV-01650
NIKOLAY V. IVANOV,
           Defendant-Appellant.                    Milton I. Shadur,
                                                   Judge.

                                        ORDER

      The slip opinion issued on April 27, 2011 is amended as follows:

      On page 5, footnote number 1 is deleted in its entirety.